304 F.2d 884
Marion Parker DUKE, Petitioner-Appellant,v.M. W. WATERS et al., Respondents-Appellees.
No. 14774.
United States Court of Appeals Sixth Circuit.
June 4, 1962.

Appeal from the United States District Court for the Western District of Kentucky.
Marion Parker Duke, pro se.
John B. Breckinridge, Atty. Gen., John B. Browning, Asst. Atty. Gen., Frankfort, Ky., on the brief, for respondents-appellees.
Before CECIL, WEICK and O'SULLIVAN, Circuit Judges.

ORDER.

1
This cause came on to be heard upon the record, the brief of appellant, Marion Parker Duke, appearing in his own proper person, and the brief of the Attorney General of the Commonwealth of Kentucky, appearing for the appellees, and it appearing therefrom that the order of the District Judge heretofore entered in this cause on August 22, 1961, denying to the above named petitioner the relief sought in a "Petition to Invoke the Civil Rights Act, Section 242, Title 18, USC" was proper,


2
Now, therefore, it is ordered that the order and judgment of the United States District Judge entered in this cause on August 22, 1961, be, and it is, hereby affirmed.